Title: From Alexander Hamilton to Richard Peters, [11 October 1789]
From: Hamilton, Alexander
To: Peters, Richard


[New York, October 11, 1789]
My Dear Sir
I duly received yours of the 16 of September; of which my hurry has prevented me an earlier acknowledgement.
On the subject of your letter I can only say that the present arrangements of the Treasury department include nothing which meets the object; and that every thing future must depend on legislative provision.
For the present I can only assure you of my favourable impression of Mr. Smith’s character and of my sincere desire to accommodate you and your friends.
Believe me to be with real esteem   Dr Sir   Your Obed serv

A Hamilton
New York Oct. 11. 1789R Peters Esqr.


